NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Submitted June 1, 2015* 
                                  Decided June 2, 2015 
                                              
                                          Before 
 
                            JOEL M. FLAUM, Circuit Judge 
                             
                            FRANK H. EASTERBROOK, Circuit Judge 
                             
                            MICHAEL S. KANNE, Circuit Judge 
 
No. 14‐2980 
 
LEONARD ASKEW,                                    Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Southern District of 
                                                  Illinois. 
      v.                                           
                                                  No. 11‐cv‐0902‐MJR‐SCW 
RANDY DAVIS, et al.,                               
      Defendants‐Appellees.                       Michael J. Reagan, 
                                                  Chief Judge. 
 

                                        O R D E R 

       Leonard Askew, an Illinois prisoner diagnosed with diabetes, appeals from the 
grant of summary judgment against him in his suit under 42 U.S.C. § 1983 asserting 
deliberate indifference to his medical needs in violation of the Eighth Amendment. 


                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P. 
34(a)(2)(C). 
No. 14‐2980                                                                    Page 2 
 
Because Askew furnished no evidence suggesting that the defendants provided 
constitutionally inadequate treatment for his diabetes symptoms, we affirm.   

       After Askew was transferred to Pinckneyville Correctional Center in January 
2011, he faced three medical issues. The first involved his requests for special shoes. 
Within a month of his arrival, he met with defendant Angel Rector, a nurse practitioner, 
and told her that he wanted “diabetic shoes.” People with diabetic neuropathy (painful 
nerve damage) are advised to wear properly fitting shoes to relieve pressure on areas of 
the feet where ulcers are likely to form. See Sicco Bus, et al., Evaluation and Optimization of 
Therapeutic Footwear for Neuropathic Diabetic Foot Patients Using In‐Shoe Plantar Pressure 
Analysis, DIABETES CARE (2011), available at 
http://www.ncbi.nlm.nih.gov/pmc/articles/PMC3120171/. Rector noted that Askew’s feet 
were within “normal limits” and denied the request. At a later visit with Rector, Askew 
again demanded the special shoes. He showed her two shoe requisitions for him from 
other prisons where he had been previously incarcerated—one from two years earlier 
and the other eight years old. Rector replied that a doctor must prescribe the shoes.   

       Askew eventually met with Doctor Vipin Shah to request his special shoes. He 
told Shah that they were necessary because he had flat feet. The doctor determined that 
Askew did not have flat feet and did not need the shoes. After Askew filed a grievance to 
complain about Shah’s decision, Christine Brown, the Health Care Unit Administrator, 
responded that, from the records of his appointment with Shah, the doctor reasonably 
concluded that Askew did not require the shoes. Randy Davis, the warden, agreed.   

       Askew eventually received his shoes. A few months after the grievance, Askew 
again asked Rector for the special shoes. This time she ordered a physical‐therapy 
evaluation of Askew’s need for them. The evaluation was not completed, though, 
because Askew was in segregation at the time of his scheduled appointment. A few 
months later, Askew met again with Rector, and she ordered a “collegial review” of his 
need for special shoes based on the then‐apparent crowding in his current shoes. Shah 
and another doctor reviewed the request and approved the shoes, which Askew then 
received in January 2012, a year after his initial request. During that year, Askew asserts, 
he experienced severe pain, numbness, and swelling in his feet. 

       Askew’s second issue concerns his prescription for pain medication for his 
diabetic neuropathy. Records show that six months after he arrived at Pinckneyville, 
Askew refused to take his dose of Neurontin, which had been prescribed to treat pain in 
his feet stemming from his neuropathy. When Askew’s prescription was set to expire in 
July, Shah decided not to refill the prescription. The doctor gave two reasons. First, 
No. 14‐2980                                                                        Page 3 
 
Askew had already complained about taking too much medication. (In addition to 
refusing to take Neurontin, he continually refused his insulin doses). Second, although 
the lack of insulin meant that his blood‐sugar was not well controlled, he was 
“neurologically within normal limits.” Askew disputes Shah’s first reason, saying that 
he only resisted taking insulin, not Neurontin. 

      The third issue concerns foot cream. After his arrival in Pinckneyville, Rector 
provided Askew with a cream to treat the dry and sore skin on his feet caused by his 
diabetes. But a month after the Neurontin prescription lapsed, Askew met with Shah 
who, according to Askew, refused to give him more cream for his feet, which were still 
dry and sore. Askew filed a grievance the next day with Warden Davis, and Davis 
forwarded it to Brown, the grievance officer, who denied it because Askew’s medical 
records reflect that Shah prescribed Askew the cream the day after Askew met with him.   

       Askew later sued the medical officers, Rector and Shah, and the administrators, 
Brown and Davis. The district court referred the case to a magistrate judge, who 
recommended granting summary judgment to some defendants based on Askew’s 
failure to exhaust some of his claims. See 42 U.S.C. § 1997e(a). Askew did not oppose the 
recommendation, and since the district court adopted it, Askew has waived his right to 
appeal the exhaustion ruling, which, in any event, he does not now contest. See Johnson v. 
Zema Sys. Corp., 170 F.3d 734, 739 (7th Cir. 1999). The district court later granted the 
defendants’ motions for summary judgment on all remaining claims. It concluded that 
Askew presented no evidence to support his claim that Rector or Shah had acted with 
deliberate indifference regarding the shoes or that Shah had acted with deliberate 
indifference regarding the prescription and the cream. It also concluded that Brown and 
Davis, as administrators, could rely on the medical professionals’ judgment about the 
proper treatment.   

        During the proceedings in the district court, Askew five times moved for 
recruitment of counsel. He argued that his case was complex, his ability to litigate was 
restricted by his imprisonment, and his trial would likely involve conflicting and expert 
testimony. The court denied each request. It explained that Askew at first had not met 
his threshold burden of showing that he had attempted to find counsel. Later, the court 
concluded, the case was not overly complex relative to Askew’s skills, his filings were 
easy to understand, and he did not raise any unique discovery problems. The court 
noted that it would revisit the issue if the case went to trial, which it did not.   

      On appeal Askew first challenges the grant of summary judgment for Rector and 
Shah on his claim that their delay in providing him with diabetic shoes violated the 
No. 14‐2980                                                                            Page 4 
 
Eighth Amendment. He argues that the one‐year delay caused needless pain, and 
because doctors had ordered the shoes for him at two previous prisons, Rector and Shah 
deliberately disregarded the necessity of the shoes. But under the Eighth Amendment, 
prison medical personnel like Rector and Shah are not required to defer to a prior 
doctor’s diagnosis; rather, they are free to make their “own, independent medical 
determination as to the necessity of certain treatments or medications, so long as the 
determination is based on . . . professional judgment and does not go against accepted 
professional standards.” Holloway v. Delaware Cnty. Sheriff, 700 F.3d 1063, 1074 (7th Cir. 
2012); see Norfleet v. Webster, 439 F.3d 392, 393, 396–97 (7th Cir. 2006) (concluding that 
doctor was not deliberately indifferent when he did not provide inmate with soft‐soled 
shoes that had been provided at previous prison). The explanations that Rector and Shah 
gave for deciding that the shoes were not medically necessary in 2011 (that his feet were 
within “normal limits” and were not flat) show that they exercised professional 
judgment, thereby satisfying the Eighth Amendment. See Pyles v. Fahim, 771 F.3d 403, 409 
(7th Cir. 2014); Sain v. Wood, 512 F.3d 886, 894–95 (7th Cir. 2008).   

       Two other reasons persuade us that summary judgment was proper on the shoe 
claim. First, even if Askew was in pain from diabetic neuropathy when he first requested 
the shoes, nothing in the record suggests that his shoes were the cause. To the contrary, 
because, as he concedes, he was not taking his insulin, Askew was not controlling his 
diabetes, and this neglect may have caused his pain. See NAT’L INST. OF NEUROLOGICAL 
DISORDERS AND STROKE, DIABETIC NEUROPATHY INFORMATION PAGE, 
http://www.ninds.nih.gov/disorders/diabetic/diabetic.htm (last visited May 13, 2015) 
(“The first step [in treating diabetic neuropathy] is to bring blood sugar levels under 
control by diet and medication.”). Second, Askew was in disciplinary segregation when 
the physical‐therapy evaluation, which Rector ordered to determine if he needed the 
shoes, was scheduled. Askew does not contend that Rector or Shaw caused him to miss 
that evaluation, so he cannot fault them for any delay attributable to his time in 
segregation.   

        Askew next challenges the grant of summary judgment on his claim that Shah 
demonstrated deliberate indifference by not refilling the Neurontin prescription. 
Because he had been receiving Neurontin for the past three years, Askew contends that 
his need for it was obvious. But Shah explained that he based his decision on Askew’s 
refusal to take this medicine and his evaluation that, despite Askew’s poorly controlled 
diabetes, he remained “neurologically within normal limits.” Although Askew disputes 
the first reason—that he complained about taking Neurontin—he has not contradicted 
the legitimacy of Shah’s second medical rationale—that based on Askew’s current 
No. 14‐2980                                                                            Page 5 
 
neurological tests the medication was no longer necessary. This omission defeats his 
claim. See Pyles, 771 F.3d at 409; Johnson v. Doughty, 433 F.3d 1001, 1013 (7th Cir. 2006).   

       Askew next challenges the grant of summary judgment on his claim that Shah 
was deliberately indifferent to his need for foot cream. But the first time that Askew met 
with Shah and asked him for cream, Shah prescribed it the next day. Askew has not 
provided evidence, or even argued, that the one‐day delay exacerbated his condition. 
See Gayton v. McCoy, 593 F.3d 610, 619, 624–25 (7th Cir. 2010); Grieveson v. Anderson, 538 
F.3d 763, 779 (7th Cir. 2008); Williams v. Liefer, 491 F.3d 710, 714–15 (7th Cir. 2007). 

       Askew also contests the grant of summary judgment for Davis and Brown, 
arguing that they should have intervened to improve his treatment. As administrators, 
they were permitted to defer to Shah’s and Rector’s medical opinions. See King v. Kramer, 
680 F.3d 1013, 1018 (7th Cir. 2012); Johnson, 433 F.3d at 1010–11. Although Brown was 
also a nurse, her interaction with Askew was limited to her capacity as an administrator 
investigating health‐related grievances. She is therefore held to the standard of a 
grievance officer, not a medical professional, and in that capacity she can defer to a 
treating physician’s assessment. See Burks v. Raemisch, 555 F.3d 592, 595–96 (7th Cir. 2009) 
(noting that prison’s division of labor must be respected); Johnson v. Snyder, 444 F.3d 579, 
586 (7th Cir. 2006) (finding it proper for Health Care Unit Administrator—who was also 
a nurse— to defer to doctor’s diagnosis), overruled on other grounds by Hill v. Tangherlini, 
724 F.3d 965 (7th Cir. 2013).   

        Finally, Askew challenges the denials of his five motions for recruitment of 
counsel. He urges that the district court should have granted his motions because 
counsel could have better argued his claims. A district court may enlist counsel to assist 
an unskilled plaintiff with complex litigation. See Henderson v. Ghosh, 755 F.3d 559, 564–
65 (7th Cir. 2014). But the district court reasonably concluded that, because Askew had 
filed well‐written submissions and the issues were straightforward, the case was not so 
complex that it necessitated an attorney. See Olson v. Morgan, 750 F.3d 708, 712 (7th Cir. 
2014). 

                                                                                AFFIRMED.